OFFICE   OF THE       A-I-TORN-     GENERAL   6f   TEXAS
                                                            AUSTIN
            GROVER    SELLERS
            ATmRNE*   oENlm*l.




    .




:
        :




              prlvllag6d  to tixmsP4r liquor fxan ~ttuo2-i
                                                        &or                      0 to ais
              oth6r lloeutmd pxwmltteta uxier 8uobxul~ea8                       &be
                                                   :
            :




                        ,
                    -




.
        .




    i           .

    :
                                                                       *.   ”
                                                         ‘.

                                            IionoraULsEsrtFord~lkvp3




            .:                 ,.,



                                       :



       8~




                 ::

  :_                                  .,’




                                            ~pixi-c~~& Peb.
                                                          P  x946 ..                        1
                                            St Carl08Cb A&y. ' -.
                                            FirstAm5l&aut                                            .

             .                   :_
                                            -AttoPney Qtmt$'al.
                                                                                                                   .:


                                                                                ; .”
                      ..   .
                                                                                       /   .,.   .       . .




                                                                                                         i




                                                                                                               .


\,,

                                                                                                                        .: